Appellate Docket Number:
                               rr.'

Appellate Case Style: Style:                '

                               State of Texas                                                        20i]SEP2f AMIi:59
                                                                                                               /
Companion Case:
                                                                                                          ,/       7 O   //




Amended/corrected statement:          |~|


                                                  DOCKETING STATEMENT (Criminal)
                                                Appellate Court:
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

!. Appellant;                                                                II. AppcllantAttorney(s)

First Name:                                                                 Q Lead Attorney
Middle Name:                                                                First Name:

Last Name:                                                                  Middle Name:

Suffix:                                                                     Last Name:

Appellant Incarcerated? |2l Yes • No                                         Suffix:

Amount of Bond:                                                             f~| Appointed               [~| District/County Attorney
Pro Se:                                                                     rn Retained                 [~| Public Defender

                                                                            Firm Name:

                                                                            Address 1:

                                                                            Address 2:




                                                                            Telephone:


                                                                            Email:




                                                                                                                          AddAnother Appellant/
                                                                                                                          i;^:. , .Attorney. .,




                                                                      Page I of 5